IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,932


EX PARTE ALBERTO RODRIGUEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony offense
of murder and was sentenced to life imprisonment.  Applicant appealed, and his conviction was
affirmed.  Alberto Rodriguez v. State of Texas, No. 14-95-01488-CR (Tex. App. -- Houston
[14th], delivered April 30, 1998).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review, pro se.   The trial
court found, based on an affidavit filed by Applicant's appellate counsel,  that counsel did not
inform Applicant that his conviction had been affirmed until after the time for filing a petition
for discretionary review had expired.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 700071-A from
the 178th  Judicial District Court of Harris County.  Applicant is ordered returned to the point
at which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this Court
has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).

DELIVERED: April 7, 2004
DO NOT PUBLISH